EXHIBIT (99)(a) NEWS RELEASE July 16, 2007 Contact: Tony W. Wolfe President and Chief Executive Officer A. Joseph Lampron Executive Vice President and Chief Financial Officer 828-464-5620, Fax 828-465-6780 For Immediate Release PEOPLES BANCORP ANNOUNCES SECOND QUARTER EARNINGS RESULTS Peoples Bancorp of North Carolina, Inc. (NASDAQ: PEBK), the parent company of Peoples Bank, reported net income of $2.6 million, or $0.45 basic net income per share and $0.44 diluted net income per share, for the three months ended June 30, 2007 as compared to $2.7 million or $0.47 basic net income per share and $0.46 diluted net income per share, for the same period one year ago.June 30, 2006 per share amounts have been restated to reflect the 3-for-2 stock split declared and distributed during the second quarter 2007.Tony W. Wolfe, President and Chief Executive Officer, attributed the decrease in second quarter earnings to increases in the provision for loan losses and non-interest expense, which were partially offset by increases in net interest income and non-interest income. Year-to-date net income as of June 30, 2007 was $5.4 million, or $0.94 basic net income per share and $0.92 diluted net income per share as compared to $4.9 million, or $0.86 basic net income per share and $0.85 diluted net income per share, for the same period one year ago.The increase in year-to-date earnings is primarily attributable to growth in interest-earning assets, which contributed to increases in net interest income and non-interest income.In addition, the Company had a decrease in the provision for loan losses for the six months ended June 30, 2007 as compared to the same period one year ago. The increases in net interest income and non-interest income and the decrease in the provision for loan losses were partially offset by an increase in non-interest expense as discussed below. Shareholders’ equity increased to $65.4 million, or 7.79% of total assets, at June 30, 2007 as compared to $56.8 million, or 7.25% of total assets, at June 30, 2006 as a result of net income earned less dividends paid for the period combined with a $1.1 million increase in accumulated other comprehensive loss from June 30, 2006 to June 30, 2007.The increase in accumulated other comprehensive loss is due to an increase in the market value of available for sale securities. Net interest income for the quarter ended June 30, 2007 increased 7% to $8.7 million compared to $8.1 million for the same period one year ago.This increase is attributable to Federal Reserve interest rate increases, which resulted in increases to the prime rate along with an increase in the average outstanding balances of loans and investment securities available for sale for the three months ended June 30, 2007 compared to the three months ended June 30, 2006.Net interest income after the provision for loan losses increased 5% to $8.1 million during the second quarter of 2007, compared to $7.7 million for the same period one year ago.The provision for loan losses for the three months ended June 30, 2007 was $634,000 as compared to $413,000 for the same period one year ago, primarily attributable to an increase in net charge-offs of $600,000.Charge-offs during the three months ended June 30, 2007 consisted primarily of charge-offs on three small loans with the largest charge being $300,000. Non-interest income increased 6% to $2.1 million for the three months ended June 30, 2007, as compared to $2.0 million for the same period one year ago.The increase in non-interest income is primarily due to an increase in service charges and fees of $90,000 resulting from activity in new branches and an increase in miscellaneous other income of $44,000 primarily due to an increase in debit card fee income.These increases were partially offset by a $102,000 increase in losses on the sale of securities.The $194,000 in the loss on the sale of securities for the three months ended June 30, 2007 is due to a write-down of an asset 5 PEOPLES BANCORP ANNOUNCES SECOND QUARTER EARNINGS RESULTS – PAGE TWO classified as other investments.Management determined the market value of this investment had decreased significantly and was not a temporary impairment therefore a write-down was appropriate during second quarter 2007. Non-interest expense increased 11% to $6.2 million for the three months ended June 30, 2007, as compared to $5.5 million for the same period last year.The increase in non-interest expense included: (1) an increase of $429,000 or 15% in salaries and benefits expense due to normal salary increases and expense associated with additional staff for new branches, (2) an increase of $193,000 or 19% in occupancy expense due to an increase in furniture and equipment expense and lease expense associated with new branches, and (3) a net increase of $10,000 or 1% non-interest expenses other than salary, benefits and occupancy expenses.The increase in non-interest expenses other than salary, benefits and occupancy expenses is primarily attributable to an increase of $66,000 in professional fees, an increase of $51,000 in advertising expense, an increase of $35,000 in office supplies expense and an increase of $21,000 in debit card expense.These increases in non-interest expenses other than salary, benefits and occupancy expenses were partially offset by a $152,000 decrease in amortization of trust preferred securities issuance costs. Year-to-date net interest income as of June 30, 2007 increased 10% to $17.3 million compared to $15.8 million for the same period one year ago.This increase is attributable to an increase in interest income due to increases in the prime rate, which resulted from Federal Reserve interest rate increases.In addition, the average outstanding balances of loans and investment securities available for sale increased for the six months ended June 30, 2007.Net interest income after the provision for loan losses increased 12% to $16.3 million for the six months ended June 30, 2007, compared to $14.6 million for the same period one year ago.The provision for loan losses for the six months ended June 30, 2007 was $957,000 as compared to $1.2 million for the same period one year ago, primarily attributable to slower growth in loan balances for the first six months of 2007 when compared to the same period in 2006. Non-interest income increased 8% to $4.3 million for the six months ended June 30, 2007, as compared to $3.9 million for the same period one year ago.The increase in non-interest income is primarily due to an increase in service charges and fees of $169,000 resulting from activity in new branches and an increase in miscellaneous other income of $88,000 primarily due to a $110,000 increase in debit card fee income. Non-interest expense increased 12% to $12.2 million for the six months ended June 30, 2007, as compared to $10.9 million for the same period last year. The increase in non-interest expense included: (1) an increase of $959,000 or 17% in salaries and benefits expense due to normal salary increases and expenses associated with additional staff for new branches, (2) an increase of $309,000 or 15% in occupancy expense due to an increase in furniture and equipment expense and lease expense associated with new branches, and (3) a net increase of $78,000 or 2% in non-interest expenses other than salary, benefits and occupancy expenses.The increase in non-interest expenses other than salary, benefits and occupancy expenses is primarily attributable to an increase of $125,000 in professional fees, an increase of $90,000 in advertising expense and an increase of $59,000 in debit card expense.These increases in non-interest expenses other than salary, benefits and occupancy expenses were partially offset by a $157,000 decrease in amortization of trust preferred securities issuance costs.The Company paid a $178,000 prepayment fee in the first quarter of 2006 on the early termination of a $5.0 million Federal Home Loan Bank advance.This fee was included in other non-interest expense. Total assets as of June 30, 2007 amounted to $839.7 million, an increase of 7% compared to total assets of $783.7 million at June 30, 2006.This increase is primarily attributable to an increase in loans combined with an increase in securities.Loans increased 9% to $663.1 million as of June 30, 2007 compared to $607.2 million as of June 30, 2006.Available for sale securities increased 4% to $117.7 million as of June 30, 2007 compared to $113.7 million as of June 30, 2006, the result of securities 6 PEOPLES BANCORP ANNOUNCES SECOND QUARTER EARNINGS RESULTS – PAGE THREE purchases that are part of management’s objective to grow the investment portfolio.This increase in available for sale securities was partially offset by paydowns on mortgage-backed securities, calls and maturities. Non-performing assets totaled $7.2 million at June 30, 2007 or 0.86% of total assets, compared to $3.9 million at June 30, 2006 or 0.49% of total assets.This increase in non-performing assets is due to one large classified loan relationship that was moved to non-accrual status in fourth quarter 2006.This relationship totals $4.2 million at June 30, 2007 and has been appropriately reserved in the Bank’s allowance for loan losses.The allowance for loan losses at June 30, 2007 amounted to $8.5 million or 1.28% of total loans compared to $7.9 million or 1.30% of total loans at June 30, 2006. Deposits amounted to $654.1 million as of June 30, 2007, representing an increase of 7% over deposits of $610.8 million at June 30, 2006.Core deposits, which include non-interest bearing demand deposits, NOW, MMDA, savings and certificates of deposits of denominations less than $100,000, increased $41.2 million to $476.4 million at June 30, 2007 as compared to $435.1 million at June 30, 2006 due to concerted efforts to attract additional deposits from existing customers and to attract new customers in our existing offices along with deposits gathered in the two new offices opened since June 2006.Certificates of deposit in amounts greater than $100,000 or more totaled $177.7 million at June 30, 2007 as compared to $175.7 million at June 30, 2006. Peoples Bank operates entirely in North Carolina, with eleven offices throughout Catawba County, one office in Alexander County, three offices in Lincoln County, three offices in Mecklenburg County and one office in Union County.The Company’s common stock is publicly traded over the counter and is quoted on the Nasdaq Global Market under the symbol “PEBK.” Statements made in this press release, other than those concerning historical information, should be considered forward-looking statements pursuant to the safe harbor provisions of the Securities Exchange Act of 1934 and the Private Securities Litigation Act of 1995.These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of management and on the information available to management at the time that this release was prepared.These statements can be identified by the use of words like “expect,” “anticipate,” “estimate,” and “believe,” variations of these words and other similar expressions.Readers should not place undue reliance on forward-looking statements as a number of important factors could cause actual results to differ materially from those in the forward-looking statements.Factors that could cause actual results to differ materially include, but are not limited to, (1) competition in the markets served by Peoples Bank, (2) changes in the interest rate environment, (3) general national, regional or local economic conditions may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and the possible impairment of collectibility of loans, (4) legislative or regulatory changes, including changes in accounting standards, (5) significant changes in the federal and state legal and regulatory environment and tax laws, (6) the impact of changes in monetary and fiscal policies, laws, rules and regulations and (7) other risks and factors identified in the Company’s other filings with the Securities and Exchange Commission,including but not limited to those described in Peoples Bancorp of North Carolina, Inc.’s annual report on Form 10-K for the year ended December 31, 2006. 7 PEOPLES BANCORP ANNOUNCES SECOND QUARTER EARNINGS RESULTS - PAGE FOUR CONSOLIDATED BALANCE SHEETS June 30, 2007, December 31, 2006 and June 30, 2006 June 30, 2007 December 31, 2006 June 30, 2006 (Unaudited) (Unaudited) ASSETS: Cash and due from banks $ 26,888,694 $ 18,860,318 $ 28,048,883 Federal funds sold 2,757,000 2,640,000 2,951,000 Cash and cash equivalents 29,645,694 21,500,318 30,999,883 Investment securities available for sale 117,708,573 117,581,000 113,725,359 Other investments 6,561,447 7,295,449 6,055,199 Total securities 124,270,020 124,876,449 119,780,558 Loans 663,125,684 651,381,129 607,230,621 Mortgage loans held for sale - - 3,440,575 Less:Allowance for loan losses (8,514,417 ) (8,303,432 ) (7,922,419 ) Net loans 654,611,267 643,077,697 602,748,777 Premises and equipment, net 14,421,165 12,816,385 12,779,739 Cash surrender value of life insurance 6,651,597 6,532,406 6,415,211 Accrued interest receivable and other assets 10,074,654 10,144,283 10,968,148 Total assets $ 839,674,397 $ 818,947,538 $ 783,692,316 LIABILITIES AND SHAREHOLDERS' EQUITY: Deposits: Non-interest bearing demand $ 117,701,167 $ 101,393,142 $ 105,941,780 NOW, MMDA & Savings 183,721,294 174,577,641 171,272,466 Time, $100,000 or more 177,739,130 194,176,291 175,658,315 Other time 174,942,640 163,673,215 157,916,424 Total deposits 654,104,231 633,820,289 610,788,985 Demand notes payable to U.S. Treasury 1,092,438 1,600,000 177,851 Securities sold under agreement to repurchase 17,236,961 6,417,803 2,868,110 FHLB borrowings 77,000,000 89,300,000 74,100,000 Junior subordinated debentures 20,619,000 20,619,000 35,052,000 Accrued interest payable and other liabilities 4,228,148 4,355,073 3,899,724 Total liabilities 774,280,778 756,112,165 726,886,670 Shareholders' Equity: Preferred stock, no par value; authorized 5,000,000 shares; no shares issued and outstanding - - - Common stock, no par value; authorized 20,000,000 shares; issued and outstanding 5,710,143 shares in 2007 and 3,830,634 shares in 2006 50,272,682 51,122,147 50,384,830 Retained earnings 16,882,082 12,484,463 9,318,997 Accumulated other comprehensive loss (1,761,145 ) (771,237 ) (2,898,181 ) Total shareholders' equity 65,393,619 62,835,373 56,805,646 Total liabilities and shareholders' equity $ 839,674,397 $ 818,947,538 $ 783,692,316 PEOPLES BANCORP ANNOUNCES SECOND QUARTER EARNINGS RESULTS - PAGE FIVE CONSOLIDATED STATEMENTS OF INCOME For the three and six months ended June 30, 2007 and 2006 Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 (Unaudited) (Unaudited) (Unaudited) (Unaudited) INTEREST INCOME: Interest and fees on loans $ 13,771,019 $ 12,148,601 $ 27,371,208 $ 23,280,785 Interest on federal funds sold 209,202 17,060 334,697 21,202 Interest on investment securities: U.S. Government agencies 1,130,857 1,070,334 2,260,936 2,092,008 States and political subdivisions 221,698 193,411 441,192 386,161 Other 112,993 129,354 237,962 262,907 Total interest income 15,445,769 13,558,760 30,645,995 26,043,063 INTEREST EXPENSE: NOW, MMDA & savings deposits 985,198 681,623 1,897,641 1,356,360 Time deposits 4,318,455 3,432,723 8,604,858 6,420,454 FHLB borrowings 893,523 968,265 1,817,013 1,853,955 Junior subordinated debentures 364,148 297,681 724,347 577,320 Other 173,193 48,300 297,471 83,843 Total interest expense 6,734,517 5,428,592 13,341,330 10,291,932 NET INTEREST INCOME 8,711,252 8,130,168 17,304,665 15,751,131 PROVISION FOR LOAN LOSSES 634,000 413,000 957,000 1,172,000 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 8,077,252 7,717,168 16,347,665 14,579,131 NON-INTEREST INCOME: Service charges 1,023,105 1,016,930 1,935,673 1,941,875 Other service charges and fees 447,177 363,013 934,724 759,029 Gain (loss) on sale of securities (194,402 ) (91,951 ) (194,402 ) (173,751 ) Mortgage banking income 187,771 119,268 299,612 239,876 Insurance and brokerage commission 130,907 109,783 231,564 213,683 Miscellaneous 544,082 499,940 1,053,353 965,760 Total non-interest income 2,138,640 2,016,983 4,260,524 3,946,472 NON-INTEREST EXPENSES: Salaries and employee benefits 3,298,737 2,869,737 6,671,903 5,713,212 Occupancy 1,210,294 1,017,425 2,314,533 2,005,821 Other 1,670,833 1,660,957 3,214,474 3,136,269 Total non-interest expenses 6,179,864 5,548,119 12,200,910 10,855,302 INCOME BEFORE INCOME TAXES 4,036,028 4,186,032 8,407,279 7,670,301 INCOME TAXES 1,445,915 1,524,600 3,030,041 2,773,800 NET INCOME $ 2,590,113 $ 2,661,432 $ 5,377,238 $ 4,896,501 PER SHARE AMOUNTS Basic net income $ 0.45 $ 0.47 $ 0.94 $ 0.86 Diluted net income $ 0.44 $ 0.46 $ 0.92 $ 0.85 Cash dividends $ 0.09 $ 0.07 $ 0.17 $ 0.14 Book value $ 11.45 $ 10.00 $ 11.45 $ 10.00 PEOPLES BANCORP ANNOUNCES SECOND QUARTER EARNINGS RESULTS - PAGE SIX FINANCIAL HIGHLIGHTS For the three and six months ended June 30, 2007 and 2006 Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 (Unaudited) (Unaudited) (Unaudited) (Unaudited) SELECTED AVERAGE BALANCES: Available for sale securities $ 120,285,416 $ 117,765,694 $ 120,330,498 $ 117,393,759 Loans 646,594,679 596,207,370 644,863,090 588,379,013 Earning assets 790,590,737 723,439,115 786,197,864 714,648,334 Assets 835,822,618 763,297,478 829,051,157 753,785,125 Deposits 654,938,694 606,883,376 649,993,055 597,841,687 Shareholders' equity 67,353,373 57,641,451 67,626,166 58,403,846 SELECTED KEY DATA: Net interest margin (tax equivalent) 4.52% 4.61% 4.54% 4.54% Return of average assets 1.24% 1.40% 1.31% 1.31% Return on average shareholders' equity 15.42% 18.52% 16.03% 16.91% Shareholders' equity to total assets (period end) 7.79% 7.25% 7.79% 7.25% ALLOWANCE FOR LOAN LOSSES: Balance, beginning of period $ 8,620,074 $ 7,649,364 $ 8,303,432 $ 7,424,782 Provision for loan losses 634,000 413,000 957,000 1,172,000 Charge-offs (822,877 ) (314,448 ) (954,015 ) (900,487 ) Recoveries 83,220 174,503 208,000 226,124 Balance, end of period $ 8,514,417 $ 7,922,419 $ 8,514,417 $ 7,922,419 ASSET QUALITY: Non-accrual loans $ 6,677,065 $ 3,439,382 90 days past due and still accruing 181,218 33,396 Other real estate owned 334,807 380,418 Total non-performing assets $ 7,193,090 $ 3,853,196 Non-performing assets to total assets 0.86% 0.49% Allowance for loan losses to non-performing assets 118.37% 205.61% Allowance for loan losses to total loans 1.28% 1.30% (END)
